                                           179 Filed 09/09/20
       Case 1:17-cv-00773-PGG-OTW Document 187       06/29/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK


JENIECE ILKOWITZ and ADAM ILKOWITZ,

                        Plaintiffs,

          - against -
                                                      ECF Case
MICHAEL DURAN, MARLENE ZARFES
a/k/a MARLENE DURAND, ALAN C. PILLA,                  Civil Action No.: 1:17-cv-773 (PGG)
HOULIHAN LAWRENCE, INC., JANE H.
CARMODY, THE JUDICIAL TITLE
INSURANCE AGENCY LLC, and ENCO
HOME INSPECTIONS LLC,

                        Defendants.


                                        JUDGMENT

          AND NOW, this 9th day of September 2020, the Court having granted The

Judicial Title Insurance Agency, LLC’s motion for summary judgment and Alan Pilla’s motion

to dismiss, and granted in part The Judicial Title Insurance Agency, LLC’s motion for

sanctions in a Memorandum Opinion and Order entered March 27, 2018 [Dkt. 113] and

awarded The Judicial Title Insurance Agency, LLC’s sanctions in the amount of $28,428.79

in attorneys’ fees and costs in an Order entered May 31, 2020 [Dkt. 176], for the reasons stated

in such Orders;

          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that summary judgment of

dismissal is entered in favor of Defendant The Judicial Title Insurance Agency, LLC and against

Plaintiffs Jeniece Ilkowitz and Adam Ilkowitz; and further

          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that a judgment of dismissal

is entered in favor of Defendant Alan Pilla and against Plaintiffs Jeniece Ilkowitz and

Adam Ilkowitz; and further



{04239030 / 1}
       Case 1:17-cv-00773-PGG-OTW Document 187
                                           179 Filed 09/09/20
                                                     06/29/20 Page 2 of 2




          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that a judgment for

sanctions is entered in favor of Defendant The Judicial Title Insurance Agency, LLC and against

counsel Jean-Claude Mazzola and Messner Reeves LLP, jointly and severally, in the amount of

$28,428.79.



Dated: New York, New York
       September 9, 2020




                                    By:    ______________________________
                                           Paul G. Gardephe
                                           United States District Judge




{04239030 / 1}
                                              2
